DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 31 August 2021 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-12 have been considered but are moot because the amendment required the examiner to find a new reference. Claim 4 has been amended to be in independent form and is allowable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Segovia et al. (“Segovia”; US 2013/0236311), in view of Rytter et al. (“Rytter”; US 2015/0267685).
Regarding claim 1: Segovia discloses a nacelle (14, Fig. 1) configured to be mounted on top of a wind turbine tower (12) and comprising a nacelle hatch (140, Fig. 4)) for covering a nacelle opening at a side of the nacelle facing a wind turbine hub (as shown in Fig. 4), wherein 
the nacelle hatch is completely supported by the nacelle when the hatch is closed (as it stays on the nacelle), and 
the nacelle hatch forms a passageway (126) when the hatch is opened to an opening in the wind turbine hub (110) at a side of the wind turbine hub facing the nacelle, 
the passageway comprising a first side (side of 122) structure at least partially obstructing a downwards view on a first side of the hub and a second side structure at least partially obstructing a downwards view on a second side of the hub (second side of 122), the second side being opposite to the first side (note, “at least partially obstructing a downwards view” is very broad almost any structure can at least partially obstruct a downward view since “partially obstruct” and “downward view” are non-technical and do not require any specific structure) .
Segovia does not explicitly disclose the nacelle hatch is affixed to the nacelle and deployable from a compact closed position on the nacelle to an outward extended position from the nacelle towards the wind turbine hub.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the hatches of Segovia to be hingely attached, as disclosed by Rytter, in order to allow for the hatches to open and close, and to have the hatches deployable from a compact closed position on the nacelle to an outward extended position from the nacelle towards the wind turbine hub as there are only two possible configurations for the hinges – inward and outward and the skilled artisan would find it obvious to try an outward hatch with a reasonable degree of success. 
Regarding claim 2: Segovia and Rytter disclose  the hatch swingable away from the nacelle Segovia further discloses the nacelle hatch comprises one or more panels (140) hingedly mounted to the nacelle for forming the passageway (paragraph 0034).
Regarding claim 3: Segovia discloses the hatch is configured to selectively lock the panels in an opened position (inherent as they would close upon whoever is using them if not).
Regarding claim 10: Segovia discloses the hatch is configured to be manually opened and closed (paragraph 0037, no automatic opening or closing means is disclosed either).
Regarding claim 12:.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Segovia and Rytter as applied to claim 2, further in view of Abolfazlian et al. (“Abolfazlian”; US 2013/0309090).
Regarding claim 6: Segrovia discloses a nacelle hatch but does not explicitly disclose the nacelle hatch comprises a first side panel hingedly mounted to the nacelle for forming the first side structure, and a second side panel hingedly mounted to the nacelle for forming the second side structure.
However, Abolfazlian discloses a first side panel (38, Fig. 4) hingedly mounted to the nacelle for forming the first side structure, and a second side panel (also 38, other side of 28, at 64) hingedly mounted to the nacelle for forming the second side structure.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the hinged hatch of Segrovia to include the side structures of Abolfazlian in order to allow for a greater opening. 
Regarding claim 7: Segrovia discloses a nacelle hatch but does not explicitly disclose when the hatch is opened, the first and second side panels extend substantially to a top surface of the hub.
However, Abolfazlian when the hatch is opened, the first and second side panels extend substantially to a top surface of the hub (in that they extend up).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the hinged hatch of Segrovia to include the side structures of Abolfazlian in order to allow for a greater opening. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Segovia and Rytter as applied to claim 1, further in view of Jensen et al. (“Jensen”; US 2020/0408195).
Regarding claim 8: Segrovia discloses a structure (122) which extends between the nacelle opening and the opening in the hub, but does not explicitly disclose an expandable structure, which when expanded to the extended position extends to the nacelle opening.
However, Jensen discloses an expandable structure, which when expanded to the extended position extends to the nacelle opening (paragraph 0028).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the structure of Segrovia to be the expandable structure of Jensen to allow for personnel to board and disembark from the nacelle sheltered (paragraph 0028).
Regarding claim 9: Segrovia discloses a structure but does not explicitly disclose the expandable structure comprises a bellows.
	However, Jensen discloses the expandable structure comprises a bellows (paragraph 0028).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the structure of Segrovia to be the expandable structure of Jensen to allow for personnel to board and disembark from the nacelle sheltered (paragraph 0028).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Segovia and Rytter as applied to claim 1, further in view of Madsen et al. (“Madsen”; US 2019/0226460).
Regarding claim 11: Segrovia discloses a hatch but does not explicitly disclose the hatch furthermore comprises a hydraulic system for opening and/or closing the hatch.
However, Madsen discloses a hydraulic system for opening and/or closing the hatch (paragraph 0024).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the hatch of Segrovia to include the hydraulic system of Madsen in order to allow for easier opening. 
Allowable Subject Matter
Claims 4 and 5 are allowed
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, alone or in combination, does not explicitly teach, suggest or render obvious, at least to the skilled artisan, the nacelle of claim 4, specifically comprising:
the nacelle hatch comprises a first top panel hingedly mounted to the nacelle, a first side panel hingedly mounted to the first top panel to form at least part of the first side structure, and a second side panel hingedly mounted to the first top panel to form at least part of the second side structure, in the context of the other components in the claim.
Claim 5 is allowable due to its dependency on claim 4. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832